 20-01060-shl        Doc 1      Filed 03/11/20 Entered 03/11/20 20:44:05         Main Document
                                              Pg 1 of 21


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                         Chapter 11

AL YEGA, LLC,                                                  Case No. 20-10383 SHL
           Debtor.

----------------------------------------------------------X
AL YEGA, LLC,

                          Plaintiff,                           Adv. Proc. No.
-against-

THE COUNTY OF NASSAU,

                          Defendant.

-----------------------------------------------------------X

              COMPLAINT SEEKING DETERMINATION OF AMOUNT AND LEGALITY
                       OF TAX LIENS, DECLARATORY RELIEF


           AL YEGA, LLC, for its complaint against the County of Nassau, respectfully shows and

alleges:

                                                 THE PARTIES

         1.      Plaintiff, Al Yega, LLC (hereafter “Plaintiff” or the “Debtor”), is a New York

corporation with a principal place of business at 1001 6th Avenue, Ste 1236 New York, NY

10018.

         2.      Plaintiff is the fee owner of the real property and improvements located in the

County of Nassau at 435 First Street, Mineola, New York 11501, more specifically described as

Section 9, Block 672, Lot 4 (the “Property”).




                                                        1
 20-01060-shl       Doc 1    Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                              Pg 2 of 21
        3.       The Debtor filed a petition for relief under chapter 11 of title 11, United States

Code (the “Bankruptcy Code”), in this Court on February 10, 2020 and was automatically

continued in possession of its property and operation of its business as a debtor in possession

pursuant to §1107 of the Bankruptcy Code.

        4.       Defendant the County of Nassau (the “County”) is a political subdivision of the

State of New York with an address at One West Street, Mineola, New York 11501.

        5.       On or about February 21, 1995, the County sold a tax lien certificate for the

Property to itself for non-payment of 1993 and 1994 general and school taxes, Certificate No.

1994001301 which currently has a balance claimed of approximately $3,269,099.22 (the “1994

Certificate”).

        6.       The County retains and currently holds the 1994 Certificate issued for non-

payment of the 1994 real property taxes and has merged subsequent taxes, on information and

belief, for years up to and including 2019, to the 1994 Certificate.

        7.       As of August 2019, the County claimed to be owed over $4,000,000 in back taxes

with approximately $3,269,099.22 being based on the 1994 Certificate.

                                  JURISDICTION AND VENUE

        8.       This Court has jurisdiction over the parties and the subject matter of this

adversary proceeding pursuant to 28 U.S.C §§ 157 and 1334.

        9.       This action is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        10.      Venue of this action is proper in this district pursuant to 28 U.S.C. § 1409(a).

        11.      The statutory basis for the relief requested in the complaint are 11 U.S.C. §§ 105,

505(a)(1), and 1107(2), Article 2 of the Nassau County Administrative Code (“Enforcement at

Collection of Taxes by County Treasurer”), and Rule 7001 of the Federal Rules of Bankruptcy

Procedure.




                                                   2
    20-01060-shl      Doc 1      Filed 03/11/20 Entered 03/11/20 20:44:05                       Main Document
                                               Pg 3 of 21
                                     PRELIMINARY STATEMENT

         12.      Plaintiff brings this action to prevent a miscarriage of justice against the Debtor and

the estate and a planned fraudulent conveyance of the Debtor’s real estate asset. The County is

attempting to use a tax lien from 1994 in the approximate aggregate amount of $3,269,099.22

(hereinafter, the “1994 Certificate”), which is uncollectable and invalid under the County’s own

code, to prevent the Debtor from retaining, selling or otherwise using the Property as a landowner

with all of the attendant rights of ownership. Moreover, notwithstanding that it seeks collection

of the uncollectable tax lien on the one hand from the Debtor, the County has, on the other hand,

entered into an agreement with AJM Capital II, LLC (“AJM”) dated April 4, 2019 (the “2019 AJM

Agreement”), whereby the 1994 Certificate will be forgiven (notwithstanding the fact that it is

already uncollectable and void). The County essentially concedes that the tax lien is void in the

2019 AJM Agreement by waiving any rights it has to the 1994 Certificate for little, if any,

consideration.1

         13.      The Debtor previously filed a lawsuit in the Supreme Court, Nassau County, against

the County and AJM for, among other things, declaratory judgment and to quiet title. On February

6, 2020, the Supreme Court issued a ruling denying the Debtor’s request for a preliminary

injunction preventing the County and AJM from transferring the Property pending the outcome of

the merits of the case. Once the State Court lifted the existing temporary restraining order that


1
  Because of the recent convictions of notable politicians in Nassau County and their connection to the facts of this
case, it is noteworthy that AJM is and was a significant political donor in Nassau County. According to political
contribution records available online, “AJM Capital” (on information and belief, the sole member of AJM) increased
its contributions to “Friends of Ed Mangano” from $500.00 in 2010 and $1,950 in 2011 (the year it received the first
part of the Nassau County property/tax lien transfers) to $21,400 in 2012 and $17,500 in 2013 (by calendar year)
https://www.elections.ny.gov/ContributionSearchB_Name.html. The original “Assignment and Transfer” agreement
between the County and AJM in 2011 (the 2019 AJM Agreement is actually an amendment of a 2011 agreement
whereby the subject Property was added to the 2011 agreement) was executed on behalf of the County by Richard
“Rob” Walker, the former Chief Deputy County Executive of Nassau County, who, after a federal probe into Nassau
County contracts, entered a guilty plea of covering up a bribe he accepted in an unrelated pay-to-play transaction. Mr.
Walker and Mr. Walker’s boss, Edward Mangano, the disgraced former Nassau County Executive who was convicted
after trial on multiple counts of accepting bribes and kickbacks in exchange for official government action, and for
conspiracy to obstruct justice, on information and belief, are awaiting sentencing on their convictions.




                                                          3
 20-01060-shl      Doc 1  Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                        Pg 4 of 21
had been in place, the Debtor was compelled to file the instant Chapter 11 case because, on

information and belief, the Village of Mineola (the “Village”) was prepared to transfer the Property

to AJM on the basis of application for a tax deed by AJM. There has been no discovery in the

State Court action and the defendants have not yet answered the Amended Complaint. The State

Court has not ruled on the substance and issues raised in this Complaint.

       14.     The Debtor files this action in this Court on the narrow issues (a) whether the 2011

Notice to Redeem (defined below) served by the County and concerning the 1994 Certificate was

cancelled pursuant to Section 5-51.0(j) of the Nassau County Administrative Code thereby

nullifying all subsequent actions based thereon, and (b) for a determination of the amount and

or legality of any real estate tax owed to the County against the Property pursuant to 11 U.S.C.

§505(a)(1). If the 2011 Notice to Redeem was cancelled, as the Debtor argues, then the 1994

Certificate is invalidated and is beyond the statutory period for collection.

       15.     The determination of the amount and legality of a tax liability under 11 U.S.C.

505(a)(1), is squarely within this Court’s jurisdiction and this action will enable a determination

of the tax debt expeditiously and before any transfer of the Property takes place.

       16.     If the County and Village had been permitted to transfer the Property to AJM, AJM

would have received a windfall – forgiveness/waiver of over $5,000,000 in tax debts - while the

rest of the creditors received nothing. Such a transfer may have been subject to avoidance as a

fraudulent conveyance, but the Debtor would have been removed from title and any creditor on

the service list for the notice to redeem would have been foreclosed from any recovery.



                                         BACKGROUND

       17.     Plaintiff purchased fee simple title to the Property pursuant to a Quitclaim Deed

from M.V. Barmed Realty, Inc., dated March 7, 2019 and recorded in the Office of the Clerk of




                                                  4
 20-01060-shl     Doc 1     Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                          Pg 5 of 21
the County of Nassau as Instrument Number 2019-00020748 in Liber D13776, Page 554 on March

7, 2019.

       18.     Said purchase was for $50,000 and was subject to certain alleged tax liabilities on

the Property due to, among others, defendant, the County of Nassau.

       19.     Subsequently unpaid taxes for the approximate period of 1995 to 2019 with respect

to the Property were added to the 1994 Certificate.

       20.     On or about August 1, 2011, the County issued a Notice to Redeem to the former

owner of the Property with respect to the 1994 Certificate (the “2011 Notice to Redeem”). A copy

of the 2011 Notice to Redeem is annexed hereto as Exhibit “A.”

       21.     The 2011 Notice to Redeem on which the County’s Deed Application is premised,

states on its face that the following taxes need to be paid to redeem the tax lien: “1994/1995 thru

& Including [sic] 2010/2011 FULL SCHOOL, 1996 First Portion County, 1995 Thru & Including

[sic] 2010 FULL GENERAL (Should the 2011 General tax not be paid at the Receiver, it will also

be included as of 9/1/11).”

       22.     Thereafter, not only the 2011 General Tax was added to the 1994 Certificate, but

all unpaid taxes through and including those owed for all subsequent years through 2019.

       23.     Section 5-51.0(j) of the Nassau County Administrative Code provides that if

the holder of a certificate pays further taxes that are not set forth in the Notice to Redeem,

“then such notice shall be deemed cancelled and the holder of the certificate, or the assignee

thereof, shall be required to serve a new notice to redeem in which such taxes shall be set forth

together with such other information as shall be required by this code.”

       24.     As soon as the 2011 general tax was added to the 1994 Certificate on September 1,

2011, the 2011 Notice to Redeem became cancelled pursuant to the applicable law and a new

notice to redeem was required to have been served which the County has not done.




                                                 5
    20-01060-shl     Doc 1  Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                          Pg 6 of 21
         25.     The 2011 Notice to Redeem was deemed cancelled pursuant to section 5-51.0(j) of

the Nassau County Administrative Code on September 1, 2011.

         26.     Alternatively, the 2011 Notice to Redeem was cancelled because the County

continued to merge tax debts going forward after November 2011 into the 1994 Certificate, all

while failing to act for years to take title on its Deed Application.            The Deed Application is

rendered a nullity by the fact that the 2011 Notice to Redeem was not longer valid as of September

1, 2011 and/or by the merger of years and years of subsequent taxes into the 1994 Certificate, not

to mention, by the doctrine of laches. This delay in time and merger of years of subsequent taxes

was fatal to the 2011 Notice to Redeem and it was cancelled thereby pursuant to section 5-51.0(j)

of the Nassau County Administrative Code.

         27.     Notwithstanding the cancellation of the 2011 Notice to Redeem, on November 10,

2011, the County Treasurer filed a tax deed application (the “Deed Application”) based on the

cancelled 2011 Notice to Redeem. However, because the Deed Application was based on a

cancelled notice to redeem, it is a nullity. A copy of the Deed Application is annexed hereto as

Exhibit “B.”

         28.     The Deed Application was never acted on by the County other than an alleged

assignment of same to AJM under the 2019 AJM Agreement.                    However, the assignment of a

nullified document is in itself a nullity or non-event.2

         29.     Accordingly, without a valid notice to redeem, the County cannot transfer title to

the Property, but more importantly, because the County must serve another notice to redeem,

it is no longer timely.



2
  5-53.0 of the Nassau County Administrative Code provides that the right to a deed runs to the holder of
the tax lien certificate. There is no mention of a right to assign. “Conveyance by the County when tax
lien is not satisfied. If such tax lien is not satisfied, the County Treasurer shall prepare and execute to the
holder of such certificate of sale of the tax lien a conveyance of the real estate on which the tax lien has
been sold. This conveyance shall vest in the grantee an absolute estate in fee, subject to any claims which
the County may have thereon for tax or other liens or encumbrances.”



                                                      6
 20-01060-shl       Doc 1  Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                         Pg 7 of 21
       30.     On or about June 10, 2019, after the Debtor had taken title and a deed reflecting

same was recorded in the County Clerk’s office, the County entered into the 2019 AJM

Agreement, for no stated consideration, the County agreed to transfer a rights in an alleged tax

deed application for the Property filed in 2011, but never acted upon, to AJM.

       31.     While section 5-45.0 of the Nassau County Administrative Code permits the

assignment of tax lien certificates, there is no provision of the Nassau County Administrative Code

that permits the assignment of tax deed applications. (See footnote 2)

       32.     In addition, when a tax lien certificate is assigned, any previously served notices to

redeem are deemed cancelled pursuant to section 5-51.0(i) of the Nassau County Administrative

Code and a new notice to redeem bearing the name of the assignee must be served.

       33.     The Debtor was not served with the 2011 Notice to Redeem or any subsequent

notice to redeem.

       34.     The assignment of the Deed Application to AJM is and was an acknowledgement

by the County that it was out of time on the 1994 Certificate. Moreover, the assignment to AJM

constitutes an improper attempt by the County to extend the limitations period for the 1994

Certificate in perpetuity, and an attempt to circumvent the cancellation and notice provisions of

section 5-51.0(i) of the Nassau County Administrative Code.

       35.     In violation of Section 5-51.0(j) of the Nassau County Administrative Code, the

County is relying on its 2011 Notice to Redeem as a valid and enforceable notice when in fact it

is cancelled by statute making the taxes originally owed and then merged into the 1994 Certificate,

time-barred, invalid and unenforceable. These taxes must be removed from the County records.

       36.     Pursuant to section 5-51.0(h) of the Nassau County Administrative Code, any

application for a County Treasurer’s deed or a foreclosure action in connection with a tax lien

certificate must be made within fifteen years of the first day on which a notice to redeem could




                                                 7
 20-01060-shl      Doc 1    Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                            Pg 8 of 21
first be served, which, pursuant to section 5-51.0(b) is after the expiration of twenty-one months

from the date of the sale of the tax lien.

        37.     If the deed application or action to foreclose is not made or commenced within this

time period, then “all rights of the holders of such tax lien to enforce it shall terminate and the tax

lien shall cease to be a lien upon the real property described therein and the County Treasurer

shall mark his records accordingly.” 5-51.0(h) of the Nassau County Administrative Code

        38.     In this case, the 1994 Certificate was sold on February 21, 1995.

        39.     As a result, where no valid application for a County Treasurer’s deed was made or

action to foreclose was commenced on or before November 21, 2011, i.e. fifteen years after

twenty-one months from the date of sale of the tax lien, the 1994 Certificate would no longer be a

valid lien on the Premises and the County would not be able to entertain an application for a deed

and no party could commence a foreclosure action.

        40.     Apparently, to impermissibly extend this already-lengthy limitations period

indefinitely, as described above, the County attempted to serve a notice to redeem and file a tax

deed application immediately prior to the November 21, 2011 deadline. However, the Deed

Application is a nullity or otherwise unenforceable and the tax liens contained in the 1994

Certificate are unenforceable pursuant to Nassau County Administrative Code § 5-51.0(h).

        41.     The Supreme Court only ruled that the Deed Application was timely (i.e., within

the 15-year period under 5-51.0(h) of the Nassau County Administrative Code). This was merely

a threshold finding by the Supreme Court that, on its face, the Deed Application was made within

the statutory period and the case could proceed to determine the merits. The Supreme Court also

found that the County was permitted to merge subsequent tax liens into the 1994 Certificate.

Nothing of any substance was decided as to the validity of the Deed Application, the 2011 Notice

to Redeem, or the 1994 Certificate. The timeliness of the Deed Application is not at issue here.

The validity of the 2011 Notice to Redeem is at issue.




                                                   8
 20-01060-shl      Doc 1    Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                           Pg 9 of 21
       42.      The Court’s ruling has no bearing on the fact that the 2011 Notice to Redeem is

cancelled prior to the issuance of the Deed Application by virtue of Section 5-51.0(j) of the Nassau

County Administrative Code.

       43.      But for the County’s refusal or neglect to cancel its 1994 Certificate as required by

statute, and as is the County’s practice, the Debtor would have paid all the otherwise allowed taxes

owed to the County and the Village.

                                  FIRST CAUSE OF ACTION
                               (Declaratory Judgment Declaring the
                                2011 Notice to Redeem Cancelled)

       44.      Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 43

of this Complaint as if fully set forth herein.

       45.      A valid and effective notice to redeem is cancelled by pursuant to Section 5-51.0(j)

of the Nassau County Administrative Code which provides that if the holder of a certificate

pays further taxes that are not set forth in the Notice to Redeem, “then such notice shall be

deemed cancelled and the holder of the certificate, or the assignee thereof, shall be required to

serve a new notice to redeem in which such taxes shall be set forth together with such other

information as shall be required by this code.”

       46.      The 2011 Notice to Redeem was cancelled pursuant to Section 5-51.0(j) of the

Nassau County Administrative Code.

       47.      Because the 2011 Notice to Redeem was cancelled by statute, any deed application

by the County or AJM based on the 2011 Notice to Redeem would also be deemed a nullity.

       48.      Upon information and belief, it is the pattern and practice of the County Treasurer

not to accept deed applications based on notices to redeem that are defective or are greater than

several months old.

       49.      The County did not file a subsequent notice to redeem after the 2011 Notice to

Redeem was cancelled.



                                                  9
 20-01060-shl      Doc 1     Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                            Pg 10 of 21
       50.      As a result of the foregoing, pursuant to section 5-51.0(h) of the Nassau County

Administrative Code, because no tax deed application based on a valid notice to redeem was

“made” within the limitations period or, in the alternative, was made, but was subsequently

cancelled by merger of years of additional taxes and by the doctrine of laches, and therefore is a

nullity, all rights of the County to enforce the tax liens embodied in the 1994 Certificate have

terminated and the County Treasurer should mark his records accordingly.

       51.      A justiciable controversy exists between Plaintiff and the defendant as to the

enforceability of the 1994 Certificate, the cancellation of the 2011 Notice to Redeem and the

nullity of the Deed Application and as to whether the tax liens embodied in the 1994 Certificate

have terminated pursuant to section 5-51.0(h) of the Nassau County Administrative Code.

       52.      By reason of the foregoing, Plaintiff is entitled to a declaratory judgment declaring,

adjudging and decreeing (i) that the 2011 Notice to Redeem was cancelled pursuant to Section 5-

51.0(j) of the Nassau County Administrative Code, and (ii) that all subsequent actions by the

County based on the 2011 Notice to Redeem are a nullity.



                      AS AND FOR A SECOND CAUSE OF ACTION
          (11 U.S.C. Section 505(a)(1) determine the amount or legality of any tax debt)


       53.      Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 52

of this Complaint as if fully set forth herein.

       54.      Pursuant to 11 U.S.C. Section 505(a)(1), the Bankruptcy Court “may determine the

amount or legality of any tax, any fine or penalty relating to a tax, or any addition to tax, whether

or not previously assessed, whether or not paid, and whether or not contested before and

adjudicated by a judicial or administrative tribunal of competent jurisdiction.”

       55.      The determination of the amount and legality of the County’s tax liens against the

Property are essential to the administration of the estate.



                                                  10
 20-01060-shl       Doc 1   Filed 03/11/20 Entered 03/11/20 20:44:05 Main Document
                                           Pg 11 of 21
       56.      The Debtor respectfully requests that this Court determine the amount and legality

of the County tax debt and liens as against the Property and expunge any tax debt merged in the

1994 Certificate as it is beyond the limitations period and directing the Nassau County Treasurer

to strike/remove/expunge the 1994 Certificate and all tax debt merged therein from the tax lien

records.



       WHEREFORE, Plaintiff/Debtor prays that the Court:

       A. On the First Cause of Action, issue a judgment declaring, adjudging and decreeing (i)

             that the 2011 Notice to Redeem was cancelled pursuant to Section 5-51.0(j) of the

             Nassau County Administrative Code, and (ii) that all subsequent actions based on the

             2011 Notice to Redeem are a nullity; and

       B. On the Second Cause of Action, for a judgment determining the amount and legality of

             the County’s lien on the Debtor’s real property and expunging any tax debt merged in

             the 1994 Certificate as it is beyond the limitations period and directing the Nassau

             County Treasurer to strike/remove/expunge the 1994 Certificate and all tax debt

             merged therein from the tax lien records; and

       C. grant Plaintiff such other and further relief as the Court deems just and proper.

Dated: Roslyn, New York
       March 11, 2020
                                                      SPENCE LAW OFFICE, P.C.
                                                      Proposed Attorneys for the Debtor

                                              By:     /s/Robert J. Spence
                                                      Robert J. Spence, Esq.
                                                      55 Lumber Road, Suite 5
                                                      Roslyn, New York 11576
                                                      Tel.: (516) 336-2060




                                                 11
20-01060-shl   Doc 1   Filed 03/11/20 Entered 03/11/20 20:44:05   Main Document
                                    Pg 12 of 21




                              EXHIBIT A
FILED: NASSAU COUNTY CLERK 09/11/2019 08:56 AM                                                                                                    INDEX NO. 610500/2019
NYSCEF DOC.20-01060-shl
            NO. 41                Doc 1             Filed 03/11/20 Entered 03/11/20 20:44:05 RECEIVED
                                                                                               Main Document
                                                                                                      NYSCEF: 09/11/2019
                                                                 Pg 13 of 21

                                                                   AFFIDAVIT          OF   SERVICE


                                                                       NOTICE    TO      REDEEM

                      STATE OF NEW YORIC
                                                        SS
                      COUNTY      OF NASSAU:



                   I,                                .being duly sworn, deposes and says that he is the b        Nf   tf       , for the Bureau

                   of Real Estate         t       County of Nassau, as representative of the holder of the below numbered

                   certificate that thefe has been expended or necessarily incurred an expense of two hundred fifty dollars

                      ($250.00) for examination of title and service of notice under Section 5-551.0 of the Nassau County

                   AhbisMve             Code in the case of the followeg        certificate (s) a copy of the notice served being attached

                   hereto, together with an affidavit of personal service for owners of class one and class two residential

                      condominium     units where required:

                                                     TOWN        OF:            TAX     YEAR          CERTTFICATE          #

                                              NORTH          HEMPSTEAD           1994                     1301

                   The above n=bered              certificate (s) being in the sale of February ..21.,. .1995

                  Deponent further says that they served the above notice (s) by either personal service or by

                  certified post-paid mail, return receipt requested, showing address where delivered on each of the persons

                  or carpceticc:        named therein, by depositing in the Post Office, at Main Street & First Street Mineola,

                  N.Y. 11501 on the                    day of      Óu4     A<           2011, copies of the notice addressed to said

                  persons or co.-ycrationa ar rhe addresses set forth after their names in said notice. The last known address

                  of the persons served was determined by a search of the records in the County Clerk's Office, County

                  Treasurer's Office and the Surrogate's Office of the County of Nassau and Tax Receiver's Office in

                  which Town, City and/or Village the property is located.




                  Sworn before me this                   _ day

                  d     a       a vsk         i      . 200


                                                                 NOTARY




                        MICHAEL   .LKELLY
                                                 Yo
                        NotaryPublic- StateofNew
                        No.02KE6176551
                        Qualifiedin NassauCounty
                        Commission                29,2011
                                     ExpiresOctober
FILED: NASSAU COUNTY CLERK 09/11/2019 08:56 AM                                                                                                                                    INDEX NO. 610500/2019
NYSCEF DOC.20-01060-shl
            NO. 41                          Doc 1             Filed 03/11/20 Entered 03/11/20 20:44:05 RECEIVED
                                                                                                         Main Document
                                                                                                                NYSCEF: 09/11/2019
                                                                           Pg 14 of 21    CLASS TWO PROPERTIES
                                                                                                                                     (excluding  residential
                                                                                                                                     condominium     units),
                                                                                                                                     ALL CLASS THREE AND
                                                                                                                                     CLASS FOUR PROPERTIES




                                                                                        NOTICE TO REDEEM



                         TO:                AII Interested        Parties        of Record

                         FROM:                NASSÄU COUNTY
                                            Tax Lien Purchaser
                                                   RORTH
                         RE:                Town HEMP.       S.D.                  10     Sect.-9.1.          Block      677            Lot(s)          4

                                            Tax Lien Certificate             1301   /   1994
                                                                             Number / tax year

                         DATE:                  August           1, 2011


               PLEASE           BE ADVISEp:

                                As the purchaser                 of a tax lien on the above-described                        property,     it is required         to notify ali
               interested        parties         of public record prior to the expiratica                     of the tax lien redemption                    period.   This is
               your opportunity                to take wh6tever            steps you deem necessary                    to protect        your individual          interests
               in this property.               The actual        owner of this property               should pay particular              attention      to this
               ,-Akatieñ             because       the failure       to act can result in either the comm6ñcemêñt                                  of a foreclosure
               action     in court, or the Treasurer's                     issuance      of a tax deed to the propêrty                    described         above.
              Anyone         i ter         ted in pretecting          their property           interest    can do so by paying               this tax lien before
                     //              //           which      is the first day the tax lien buyer has the right to apply for a tax deed or
              begin a            eclosure         action     in court

              LIEN DESCRIPTION:

                             During         the February          21,       1995           Tax Lien Sale held by Nassau                         County,       a tax lien
               certificate      was sold due to the nonpey=ed                            of the fc::cwing           taxes:

                  1993       /1994                       School      : 1st half became               a lien October          1,   1993

                 1993/1994
                                                         School      : 2nd half became                a lien April 1,             1994
                   1994
                                                         General:         1st half became             a lien January         1, 1994
                   1994                                                                                                           1994
                                                         General:         2nd half became              a lien July 1,

              The following               additicñal     taxes must also be paid in order to redeem                               the tax lien:
              (if none, so state)                1994/1995                thru      tr Includino                  2010/2011              FHLL _ScHonT.

                   1996         Fi rat           Pnrr      i nn      niinry               --
                                                   Inc              ng 20                                                    oW             e      2m         General
                   tax         not        be     paid       at      the      Receiver            ,    it   will       also         be                           as    of
                                                                                                                                           j nc]     twjM

                   9/1/11)




                                                 The expense              of perform!ng              a title search     and the cost               of

                                                serving      this    notice       Is two hundred            fifty    dollars       ($250,00).
FILED: NASSAU COUNTY CLERK 09/11/2019 08:56 AM                                                                                                                              INDEX NO. 610500/2019
NYSCEF DOC.20-01060-shl
            NO. 41                        Doc 1            Filed 03/11/20 Entered 03/11/20 20:44:05 RECEIVED
                                                                                                      Main Document
                                                                                                             NYSCEF: 09/11/2019
                                                                        Pg 15 of 21


                                                                                                                                      North          Hempstead
                        The property          a#ected      by this tax lien is located            in the City/Town             OL

                        and is legally        describéd        as School      District     1n             Section         09                 Block        672

                        Lot(s).      4                                   . This property              is located    at     435_ First                Street       ,

                         Mineola             _N.Y.............._1150L                                                                                                            .

                        INSTRUCTIONS:                   All tax lien redempticñ                 payments           must    be made           by bank        or certified

                        check      issued      to the County         Treasurer,          240 Old Country                 Road,      Mineola,         NY    11501.       In all

                        correspondence,               please     be sure to Include              the tax lien certificate               ñümber            and correct
                                                           St-"-                                                                                            the County
                        prspórty         description.                    24    of total     amount         due can be obta!ned                  from

                       Treasurer's           Office     by written      request       or by calling          (516) 571-3723.



                        IMPORTANT:                      Property     owners       have no ob!!gat!on                 to deal or negotiate                  with

                        individual        tax lien purchasers            privately.       Uen         R6c|6mpt:ca          Payments           are handled             and

                        accepted         by the County          Treasurer.


                                                                                                            NASSAU             COUNTY
                                                                                                        Tj9( LlEN PURCHASER'S                        NAME
                                                                                          C/O         Nassau    County   Treasurer
                                                                                                      240 Old    Country    Road
                                                                                                                          ADDRESS
                                                                                                  Mineola,                New York                    11501



                       INTERESTED              PARTIES:

                                      The title search          and inspection           póJócm6d         on the propêrty           a#ected      by this tax lien
                       reflects     the following       int6róótód      parties   of record or Occupants                  of the subject         premises:

             / M. V. Barmed Realty Inc.                                 2, Inc. Village of Mineola                                     M William Edwards Profit Sharing
               435 First Street                                            P O Box 69                                                          Trust
               Mineola, N.Y.    11501                                      155 Washington Ave.                                            1140 Franklin Ave. Room 200
                                                                           Mineola, N.Y.     11501                                        Garden City, N.Y.    11530


                  Robert Rossetti                                        ÿ. CH2M Hill                                                   fr    M.V. Barmed Realty Inc.
                                                                                1"
                  110 Gold Place                                            435    St.                                                        138 Kilburn Rd.
                  Malverne, N.Y.           11565                            Mineola,       N.Y.         11501                                 Garden City, N.Y.              11530




             3 435 First Street Realty Associates                       /s, Skadden, Arps, Slate, et al                                 & Norstar Bank
               435 First Street                                             919 Third Ave. Attn: C. Mcelhaney                             40 Main Street
               Mineola, N.Y.    11501                                       New York, New York       10022                                Hempstead, N.Y.                   11550



                 y M.V. Barmed Realty Inc.                               n. Berkman, Henoch, Petterson et al                             n. Charles W. Thomas
                   c/o Charles W. Flynn                                     777 Zeckendorf Blvd                                             76 Stratford Rd.
                   138 Kilburn Rd.                                          Garden City, New York   11530                                   Garden City, N.Y. 11530
                  Garden City, N.Y.            11530


             f    Moud, Cotton & Wollan                                 ff. Joseph G. Page                                               & John J. Beransky
                  125 Maiden Lane                                             55 Ashborne         Rd                                          P.O. Box 260
                  New York, N.Y.             10038                            Garden City, N.Y.             11530                             159 Twin Lakes Rd
                                                                                                                                              South Salem, N.Y. 10590


                  NYS Dept. of Taxation & Finance                       /3. Jackson Steel Products Inc.                                 it U.S. EnvironnaatâI   Protection           Agcy
                  W.A Harriman Campus                                       435 First St.                                                    Region 2
                  Albany, New York     12227                                Mineola, N.Y.    11501                                         290 Broadway
                                                                                                                                           New York, N.Y.     10007-1866
             7 M.V. Barmed Realty Inc.
               155 First Street
                  Mineola,   N.Y.        11501                                                  (2)
FILED: NASSAU COUNTY CLERK 09/11/2019 08:56 AM                                                                                                     INDEX NO. 610500/2019
NYSCEF DOC.20-01060-shl
            NO. 41                Doc 1          Filed 03/11/20 Entered 03/11/20 20:44:05 RECEIVED
                                                                                            Main Document
                                                                                                   NYSCEF: 09/11/2019
                                                              Pg 16 of 21




                      'i'Td*e's"sd Treasurerof NassauCounty                                      check      block
                                                                                                     appropriate  for                     Affix here
                                                                                                                                             slamp ifissued
                                                                                                                                                         as
                                   240 Old CountryRoad              / /       n              .e RegisteredMa
                      •'S'"d''
                                   Mineola,NewYork 11501-0821                 ce-ed 8                         're                         roumarsatao,seomeceipt
                                                 name
                                                    ofAddressee,
                                                            sameand
                                                                  Posonice
                                                                         Address      PostageFee                                          On                                    se

                                              M. V. BarmedRealtyInc.
                                              435 First Street
                                              Mineola, N.Y. 11501
                                            - RobertRossetti
                                             110Gold Place
                                             Malverne, N.Y. 11565

                           p pg    3,       435First StreetRealty Associates
                                            435 First Street
                                            Mineola, N.Y. 11501
                  c                         v-
                                    E       M.V. BarmedRealty Inc.               --
                                            c/o CharlesW. Flynn
                                        -   138Kilburn Rd.
                                            GardenCity, N.Y. 11530

                                            Moud, Cotton& Wollan
                                            125Maiden Lane
                                                                                      ·
                                            New York, N.Y. 10038

                                                                                                                                                                                              o
                                             NYS Dept.of Taxation& Finance                                                                                                                    -:
                                             W A HarrimanCampus
                                             Albany, New York 12227
                      Total   ofPieces
                         Number             Total
                                               NumberofPieces         Per(Name
                                                               Postmaster,   of                     Thelun
                                                                                                         declara
                                                                                                               Jonofvalue         onalldomeste
                                                                                                                         isrequired              W²metional
                                                                                                                                               and                 man
                                                                                                                                                           registered  The maximum
                                                                                                                                                                                 indemn
                                                                                                                                                                                      ty      N
                          bySonder
                      Listed                Recewed
                                                  atPost
                                                       ON©e                               ng        e)                     ofnonnegouable
                                                                                                         lorthe-econstruction
                                                                                                    payable                                     und:1r
                                                                                                                                        documeals     Express  document
                                                                                                                                                            Mail        reccostmction
                                                                                                                                                                                 insurance
                                                                                                    is$50,000
                                                                                                           perajece subioct      oIs500.000
                                                                                                                          toalirnil         peroccurr.
                                                                                                                                                   nce. Themxaimum         payable
                                                                                                                                                                   indemnity    onExpress
                                                                                                    Mair         insurance
                                                                                                       merchanese Doolesacis$500.Them  aximum      '
                                                                                                                                             indemnitpayable
                                                                                                                                                           is$25,000for
                                                                                                                                                                      r egistered
                                                                                                                                                                              mall.
                                                                                                                                                                                 sentwith     ,-
                                                                                                    opmenal
                                                                                                         postat
                                                                                                              wance.   See         Mair
                                                                                                                                     ManualR900. SC1  1andS 921
                                                                                                                                                              for
                                                                                                                                                                r        of
                                                                                                                                                                          c
                                                                                                                                                                  imilabons overage
                                                                                                                                                                                on insurea
                                                                                                    andCOD mailSee  hilernationar
                                                                                                                              Mait
                                                                                                                                 Manual forlimitations
                                                                                                                                                  d covenge  onWomationatmaiSpecial
                                                                                                                                                                                  handling
                                                                                                    charges
                                                                                                         apply          and
                                                                                                                  tothiud
                                                                                                              ormly         fouret
                                                                                                                                class
                                                                                                                                    parcels.
                      PSForm         1994
                           3877,February                               FormMostbeCompleted        InkorBallPointPen
                                                                                        byTypewriter,                                                    'UAGoverronemPrWIng   teet--3nset2
                                                                                                                                                                            Onox
FILED: NASSAU COUNTY CLERK 09/11/2019 08:56 AM                                                                      INDEX NO. 610500/2019
NYSCEF DOC.20-01060-shl
            NO. 41                  Doc 1          Filed 03/11/20 Entered 03/11/20 20:44:05 RECEIVED
                                                                                              Main Document
                                                                                                     NYSCEF: 09/11/2019
                                                                Pg 17 of 21




 31UESS1Ï                       lieasurerof NassauCounty           Ce            we              cmmew         ,
 h100                           240 Okl CountryRoad                 5#/ 9                        O
                                               -----        5:oame
                                                                -edPost
                                                                     Omee
                                                                        Ad‡ess

                       .                M.V. BannedRealty Inc.
                                        155First Street
                                        Mineola, N.Y. 11501

                                       . Inc. Village of Mineola                                     .. . .
                                         P O Box 69
                                         155WashingtonAve.
                                         Mineola, N.Y. 11501

                                        CH2M Hill
                                        435 1" St.
              .                         Mineola, N.Y. 11501

                                        Skadden,Arps, State,et at
                                        919Third Ave. Attn: C. Mcelhaney
                                        New York, New York 10022

                                        Berkman,Henoch,Pettersonet al
                                        777 ZeckendorfBlvd
                                        GardenCity, New York 11530

                  .                     JosephG. Page
                                        55 AshborneRd
                                        GardenCity, N.Y. 11530




            . ·vi :ª   formS6Tl,Vebruary
                                     Ï994                          Fogin
                                                                      MustheComplqted        Inkor1a PoofPen
                                                                                   byTypewtiter,                   us.omemmentmegquese
                                                                                                                                tges-seson
FILED: NASSAU COUNTY CLERK 09/11/2019 08:56 AM                                                                                                INDEX NO. 610500/2019
NYSCEF DOC.20-01060-shl
            NO. 41                    Doc 1          Filed 03/11/20 Entered 03/11/20 20:44:05 RECEIVED
                                                                                                Main Document
                                                                                                       NYSCEF: 09/11/2019
                                                                  Pg 18 of 21




                            Treasurerof NassauCounty          M.             n,,-
                                                                             *==d     --
                                                                                      'or***
                                                                                                    cm appwateber
                                                                                                    R°S*°'°d"*
                                                                                                                           m..mpf,.v -.
                                                                                                                           23eop"..'T&*
               .
                             240 Old CountryRoad
                           . Mmonit NewYork1801-0821            /*           °°°      =--
                                                                             ceaed E. rm...ua
                                                                                                    °""a"
                                                                                                    a          ...               emioarea m miot
                                                                                                                           rostmarx
                                          ..--- .. ---. -   --.-         .                          Handhng        I red   Du8      .R 6.D. S .    Red fee

                                    JacksonSteelProductsInc.
                                    435First St.
                                    Mineola,N.Y. 11501
                    cott     33    William EdwardsProfit Sharing
                                        Trust
                                    1140Franklin Ave. Room200                                   7
                                    GardenCity, N.Y. 11530

                   00      33 A     M.V. BannedRealty Inc.
                                    138Kilburii Rd.
                                    GardenCity, N.Y. 11530
              (p   00 f     g3
                                    NorstarBank                      .
                                    40 Main Street
                                    Hempstead,N.Y. 11550

                          2- 31ÚÓ CharlesW. Thomas
                                  76StratfordRd.
                                  GardenCity, N.Y. 11530




     ,    .   SForm          1994
                  38T7,February                                  FormMustbeComleted         kikorBanPointPen
                                                                                  byTypewriter,                                                Ongakm
                                                                                                                                      T.S.Guanunset teet-assett
FILED: NASSAU COUNTY CLERK 09/11/2019 08:56 AM                                                                                     INDEX NO. 610500/2019
NYSCEF DOC.20-01060-shl
            NO. 41                   Doc 1         Filed 03/11/20 Entered 03/11/20 20:44:05 RECEIVED
                                                                                              Main Document
                                                                                                     NYSCEF: 09/11/2019
                                                                Pg 19 of 21




   .                    Treasurerof NassauCounty                   ggf                          t.exaw   a
                        240            Road
                          . Old Country                                                      ""**""
                                         115014)821   9


                     o%A 3     . JohnJ. Beransky                                                             ... ......._
                                 P.O.Box 260
                                 159Twin LakesRd
                    o9g yg†      SouthSaleni,N.Y. 10590

                               U.S.Ps-ei-o:==tal ProtectionAgoy
                                Region2
            .                  290 Broadway
                               New York, N.Y. 10007-1866




   IS n M       orm3877,February
                             19E4                         Form
                                                             MustbeCompleled        Ink Bag ntPen
                                                                          byTypewriter,                                     S.   P n k 1994 69t
20-01060-shl   Doc 1   Filed 03/11/20 Entered 03/11/20 20:44:05   Main Document
                                    Pg 20 of 21




                               EXHIBIT B
FILED: NASSAU COUNTY CLERK 09/11/2019
                           08/14/2019 08:56
                                      04:47 AM
                                            PM                                                                                                                                                                            INDEX NO. 610500/2019
NYSCEF DOC.20-01060-shl
            NO. 49
                26                         Doc 1                   Filed 03/11/20 Entered 03/11/20 20:44:05 RECEIVED
                                                                                                                Main Document
                                                                                                                       NYSCEF: 09/11/2019
                                                                                                                               08/14/2019
                                                                                Pg 21 of 21   Class       Three  and Four                                                        Two,
                                                                                                                                                                                 Properties                       Only

                                                                                                    TAX          DBBD            APPLICATION




                     STATE          OF NEW YORK:
                                                                             SS
                     COUNTY          OF NASSAU                     :




                                                                                                 0Odd                                                                  being             duly             sworn,

                     deposes              and         says         the           following:

                                                I     am the
                                                                                                      o f                        5¼ K                             owner              a.nd       holder               of      the

                 tax         sale           certificate                         number                s)

                 issued              by         the        County               Treasurer                        in        the         annual           tax            lien            sale          held

                 February,21,g.                                        I    have            searched                       the         records               in     the              County              Clerk's

                 Office,                  the         County               Treasurer's                           Office,                 the       Surrogate's                           Court              of     the

                 County              of         Nassau,               as        well            as        the          Tax         Receiver's                      Office                in        the       Town,

                City,             and/or                 Village                where               the          property                   is     located.                        I     have            been           unable

                to      find          from               such         search                any           person,                  other           than            the        names                listed               in     the

                notices               served                in        compliance                       with                Section               5-51.0             of        the            Nassau               County

                Administrative                              Code,               who         could            be            characterized                          as        an         actual             occupant,

                owner           in         fee,           registered                        agent            of            the         owner,           attorney-in-fact                                     whose

                power           of         attorney                   is        duly            recorded,                        trustee,               mortgagee                       or      his          registered

                tax      agent,                     j1'Fimnant              creditor,                       or        tax         lien           purchaser                    on        the         same           property

                (whose              tax         certificate                           is        a    subordinate                          lien          on        said           premises),                        or        the

                heirs           or        assigns                of        any         of           them,             or         any     other            person                 having               a      lien,            claim

                or      interest                     appearing                   of        record                 on        the         premises                  affected                    by      the          sale.

                If      there             is         an     actual               occupant                    of        the          parcel              served,                  I      further                  verify

                that         he      has             been        named             and              served             with             the       notice               to        redeem.

                                               Therefore,                     deponent                      requests                    the       tax        deed             be        issued               in

                accordance                      with         the           laws            of        this             County             and       State.




                Sworn          to         before             me        this

                      (O{L           day            of           A/o        +                        2d




                                                       meimeninsuno*
                                                    ConunissionExpiresSSA
